Citation Nr: 1750138	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin condition to include tinea cruris.

4.  Entitlement to service connection for headaches, to include as secondary to the service-connected hypertension and/or service-connected cervical spine degenerative disc disease.

5.  Entitlement to an increased evaluation for hiatal hernia with gastroesophageal reflux disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1993.

This appeal arises before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the claim was remanded to afford the Veteran the opportunity to testify before the Board.  The Veteran testified in a June 2017 video teleconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

Medical treatment records submitted by the Veteran since the June 2017 hearing reflect he has been treated for a skin conditions other than tinea cruris to include seborrheic keratosis and nevus lipomatosis.  In addition, VA treatment records reflect he is prescribed triamcinolone acet for a skin condition.  Similarly, the Veteran testified in June 2017 that he believed his headaches could be the result of his hypertension.  Moreover, service treatment records reflect that the Veteran's head pain was at times discussed in context of his neck and arm pain.  

The Veteran is service connected for hypertension and, in February 2016, was service connected for his cervical spine degenerative disc disease (DDD).  The issue of service connection for headaches must then be considered as secondary to the Veteran's service-connected hypertension and DDD of the cervical spine.  

The issues of service connection for a skin condition to include tinea cruris, and for headaches including as secondary to the service-connected hypertension and cervical spine disability are thus rephrased as reflected on the front page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of service connection for a skin condition to include tinea cruris, low back disability, and migraine headaches, to include as secondary to the service-connected DDD of the cervical spine and/or the service-connected hypertension, and for an increased evaluation for hiatal hernia with gastroesophageal reflux (GERD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pseudofolliculitis barbae (PFB) was present during the Veteran's military service, and he has continued to experience it since that time.


CONCLUSION OF LAW

The criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Entitlement to service connection for PFB is granted.



REMAND

The Veteran also seeks service connection for a skin condition to include tinea cruris, low back disability, and a headache condition to include as secondary to the service-connected DDD of the cervical spine and/or the service-connected hypertension, and for an increased evaluation for hiatal hernia with gastroesophageal reflux (GERD).

The evidentiary record with respect to these claims is incomplete.

First, concerning the Veteran's claim for a skin condition, to include tinea cruris, the Veteran submitted additional private medical evidence in June 2016 following the June 2016 hearing reflecting current treatment for seborrheic keratosis and nevus.  In addition, VA treatment records show the Veteran is prescribed triamcinolone act cream for a skin condition.  

The January 2016 VA DBQ Opinion did not appear to directly address the claim for tinea cruris.  However, evidence is now of record that demonstrates treatment for active skin conditions, requiring a remand for a VA examination.  See, generally, Private Medical Treatment records rec'd 6/28/2017.

Second, concerning the claim for service connection for headaches, the January 2016 examiner did not consider the theory of secondary service connection.  Moreover, service connection for DDD of the cervical spine was not granted until after this examination.  

Third and finally, concerning the claim for increased evaluations for the service-connected hiatal hernia with GERD, the Veteran testified in June 2016 that his condition had worsened.  See Board Transcripts, p. 7, 9, 11.

Accordingly, additional examinations are necessary to determine the nature, extent, and etiology of the Veteran's claimed and manifested skin conditions, low back disability, and his claimed headache condition, to include consideration of secondary service connection, and to determine the nature and extent of his hiatal hernia with GERD.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007), see also Nieves-Rodriguez, supra; and McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records identified but not of record.  Ask the Veteran and his representative for assistance, if needed.  Ensure that any and all records of treatment from Dr. C. Hartman, MD and Skin Wellness Center of AL, and from Dr. S.J. Smith, MD and Birmingham Internal Medicine Associates are obtained.  Ensure that any and all VA treatment records not already of record are obtained.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his claimed skin condition to include tinea cruris.  The claims folder and this remand must be made available to the examiner for review.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The examiner is asked to answer the following question:  

Is it at least as likely as not (50 percent or greater) that any manifested skin condition to include tinea cruris had its onset during active service or was the result of active service or any incident therein?

3.  After the development in #1 has been completed, return the January 2016 VA examination reports for an addendum.  The claims folder and this remand must be made available to the examiner for review.  The Veteran should be scheduled for another VA examination only if determined necessary.

The examiner(s) are asked to opine:

a)  Is it at least as likely as not (50 percent or greater) that any manifested headache condition is (1) caused by, or (2) was aggravated by, the Veteran's service-connected hypertension and/or service-connected DDD of the cervical spine?

b)  Is it at least as likely as not that the Veteran's current low back disability was caused by, or began during, his activity duty service?  The examiner should specifically address the Veteran's contentions that the wear and tear of military service was the injury (climbing stairs, crawling in tight spaces, carrying heavy gear, etc.) that led to his diagnosed arthritis.

A complete rationale for all opinions is required.  

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the nature and extent of his service connected hiatal hernia with GERD.  The claims folder and this remand must be made available to the examiner for review.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

5.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


